Citation Nr: 0806205	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-04 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to June 
11, 2004, and to a rating in excess of 40 percent from that 
date, for lumbosacral strain with degenerative disc disease 
and arthritis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1976 to April 1996.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that, in pertinent 
part, increased the rating for the veteran's low back 
disability to 10 percent (effective September 13, 2002, the 
date of the claim for increase).  The Newark, New Jersey RO 
retains jurisdiction over the claim as the veteran resides in 
New Jersey.  A Travel Board hearing was held before the 
undersigned in Newark in September 2005.  A transcript of 
that hearing is of record.  

In December 2006, the Board remanded the claim.  An August 
2007 rating decision increased the rating of the low back 
disability to 40 percent, from June 11, 2004.  It also 
granted service connection for lumbar radiculopathy, left 
lower extremity, rated 10 percent from June 11, 2004.  The 
veteran has not expressed disagreement with the rating for 
the radiculopathy or its effective date, and those issues 
will not be addressed herein.


FINDINGS OF FACT

1.  Prior to June 11, 2004, impairment due to the veteran's 
low back disability most nearly approximated no more than 
slight limitation of motion with complaints of pain.

2.  From June 11, 2004, the veteran's low back disability is 
reasonably shown to be manifested by pronounced 
intervertebral disc syndrome; the spine is not ankylosed.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's service connected low back disability prior to June 
11, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Code 5293 (2002); 38 C.F.R. § 
4.71a, Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2007).

2.  From June 11, 2004, the veteran's low back disability 
warrants a 60 percent rating.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Code 5293 
(2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in September 2003 and January 2007 provided 
certain essential notice regarding the veteran's and VA's 
evidence development obligations, and advised the veteran of 
what evidence was still needed.  A December 2004 SOC and the 
September 2007 supplemental SOC (SSOC) outlined the 
regulation implementing the VCAA, notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the ratings assigned, and readjudicated 
the matter after notice and development were complete.  The 
veteran has received all critical notice, and has had ample 
opportunity to respond/supplement the record after notice was 
given; she is not prejudiced by any technical notice timing 
or content defect that may have occurred earlier along the 
way, nor is it otherwise alleged.  Furthermore, in the 
September 2007, she was given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

While notice in accordance with the Court's decision in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), was not initially provided, the veteran subsequently 
received compliant notice via SOC.  The Board has considered 
whether the appellant is prejudiced by the technically 
defective (under Vazquez-Flores) notice, and has found she is 
not.  Following the (defective under Vazquez) notice of 
applicable rating criteria and of the types of evidence that 
would substantiate entitlement to higher ratings via SOC, the 
veteran had ample opportunity to respond.  The matter was 
thereafter readjudicated by August 2007 rating 
decision/September 2007 SSOC.  No useful purpose would be 
served by remanding the case for further notification, as 
such would merely result in needless duplication.

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO obtained VA examinations 
in October 2003 and June 2007.  She has not identified any 
pertinent records that are outstanding.  Evidentiary 
development is complete.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Factual Background

Service connection for a low back disorder rated 10 percent 
was granted in a March 1997 rating decision.  The veteran 
filed her current claim for increase on September 13, 2002.  
The January 2004 rating decision on appeal increased the 
rating to 10 percent, from September 13, 2002.  

On VA examination in November 1996, the veteran reported 
occasional low back pain, with no true sciatica.  On 
examination, there was full range of lumbar spine motion, but 
she had discomfort with extension and side bending to the 
left.  Neurologic examination was intact.  Straight leg 
raising was negative bilaterally.  X-ray showed grade I 
spondylolysis L5-S1.  The veteran's back disorder was 
described as essentially asymptomatic.

Magnetic resonance imaging (MRI) in October 2002 showed grade 
I spondylolisthesis at L5-S1 with disc bulge causing 
flattening of the thecal sac and moderate central canal 
stenosis.  There was also bilateral neural foraminal 
narrowing at this level.

On VA examination in October 2003, the veteran reported that 
her back did not bother her so much now.  On examination, the 
low back was tender bilaterally in the sacroiliac joints, but 
there was no other tenderness in the vertebral bodies, disc 
space, or sacrum.  There was no paravertebral muscle 
tenderness or increased tension.  Straight leg raising was 
negative bilaterally.  She had symmetric deep tendon reflexes 
at the patellae and Achilles.  She could flex her back to 78 
degrees without pain; beyond that point would be painful.  
Extension was to 15 degrees; right bending, 30 degrees; left 
bending, 25 degrees; bilateral rotation was to 25 degrees.  
X-rays showed minimal degenerative disc disease, L4-L5, and 
L5-S1.  The impression was chronic intermittent low back pain 
due to strain.

A private chiropractic report dated June 11, 2004, notes an 
acute exacerbation of low back pain with accompanying left 
sided radiculopathy and paresthesia along the L5 nerve root 
distribution to the ankle.  Examination found severe spasm 
throughout the lumbar paraspinals and left piriformis.  
Edema, with associated point tenderness, was noted in the L5-
S1 articulation, as well as the left sacroiliac joint.  
Lumbar flexion was 15 degrees; extension, 5 degrees; lateral 
bending, 20 degrees bilaterally.  Patellar and Achilles 
reflexes were essentially normal.  Straight leg raising was 
positive at 30 degrees.  The diagnosis was degenerative joint 
disease of the lumbar spine resulting in chronic low back 
pain with an instability that predisposes the patient to 
severe acute exacerbations with any changes or increases of 
activities associated with daily living.

MRI in February 2005 showed grade I anterolisthesis of L5 
over S1.  A moderate degree of spinal canal stenosis and 
bilateral foraminal stenosis was noted at the L5-S1 level.  
Mild stenosis was seen at the L4-L5 level.

On June 2007 VA examination, the veteran reported constant 
back pain, with average intensity of 6-10 out of 10.  At 
times she had shooting pain in the left lower extremity.  The 
pain was aggravated by sitting and walking; she could not sit 
for more than 30 minutes or walk more than a mile.  She was 
currently employed full time as a clerk at a police 
department.  She was able to perform her job duties despite 
her pain.  She was independent in daily living activities.  
She used a back brace with benefit, but no cane or assistive 
device.  She did not report any additional limitations 
following repetitive use or during flare-ups.  She had missed 
approximately 12 days of work in the past 12 months due to 
back pain.  On examination, there was no gross deformity.  
There was tenderness to palpation over the lumbar 
paraspinals.  Forward flexion was from zero to 15 degrees, 
with pain throughout; extension was from zero to 15 degrees, 
with pain at the end of range; lateral bending was from zero 
to 20 degrees, with pain at the end of the range of motion; 
rotation was from zero to 30 degrees, with pain at the end of 
range of motion.  Following repetitions, the pain and ranges 
remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  Straight leg raising test 
was negative bilaterally.  Muscle strength was 5/5 in 
bilateral lower extremities, except for ankle plantar flexion 
which 5-/5, likely due to pain.  Sensation was grossly intact 
to light touch.  Deep tendon reflexes were 1+ at bilateral 
knees and absent in bilateral ankles.  Gait was normal.  The 
impression was chronic low back and left lower extremity pain 
secondary to combination of lumbar degenerative disc disease, 
lumbar facet joint disease, lumbar spinal stenosis and left 
lumbar radiculopathy.

A July 2007 private treatment record noted that the veteran 
was treated with a transforaminal epidural steroid injection 
at L1-2; she reported she was 50 percent better 15 minutes 
after the procedure.
III.  Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
moderate with recurring attacks.  A 40 percent rating is 
warranted for intervertebral disc syndrome if severe with 
recurrent attacks and intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under 38 C.F.R. § 4.71a, Code 
5295 and limitation of motion of the lumbar spine was rated 
under 38 C.F.R. § 4.71a, Code 5292.  Under the Code 5295 
criteria in effect prior to September 26, 2003, a 10 percent 
rating was warranted if lumbosacral strain is manifested by 
characteristic pain on motion.  Lumbosacral strain warrants a 
20 percent rating where there is muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, Code 
5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable or a 50 percent rating if unfavorable.  38 C.F.R. § 
4.71a, Code 5289.  Complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
ankylosis of major joints or without other joint involvement 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, Code 5286 
(2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are both rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Codes 5237 and 5242 (2007).  Intervertebral disc syndrome is 
rated under the general formula for rating diseases and 
injuries of the spine or based on incapacitating episodes 
(outlined above), whichever method results in the higher 
rating when all disabilities are combined under  38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.



A rating in excess of 10 percent prior to June 11, 2004

For the period prior to June 11, 2004, the medical evidence 
does not show muscle spasm on extreme forward bending, loss 
of lateral spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
abnormal mobility on forced motion.  The Board finds, 
therefore, that the criteria for a rating greater than 10 
percent for lumbosacral strain under Code 5295 are not met.

Furthermore, the Board finds the veteran's limitation lumbar 
spine motion did not more nearly approximate moderate rather 
than slight.  A November 1996 VA examination noted discomfort 
with extension and side bending to the left, however no 
actual limitation of motion was present.  The October 2003 VA 
examination noted 78 degrees of pain-free flexion.  Thus, any 
functional impairment due to pain is contemplated by the 
rating assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 
5292.  Consequently, the medical evidence of record for the 
period prior to June 11, 2004 does not provide a basis for a 
rating greater than 10 percent under Code 5292.

In addition, the medical evidence shows that the veteran 
retained substantial useful motion of his low back.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Codes 5286, 5289.

There is no persuasive evidence that prior to June 11, 2004, 
that the veteran's service-connected low back disability was 
manifested by intervertebral disc syndrome.  Such was not 
diagnosed, and no neurological deficits were noted in reports 
prior to June 11, 2004.  Consequently, consideration of a 
rating for this period of time under the revisions to Code 
5293 effective September 23, 2002 is not indicated.  
Likewise, there is no basis for considering Code 5243 
criteria prior to June 11, 2004.

There is no other potentially applicable diagnostic code that 
provides for an increased rating for the veteran's service-
connected low back disability for any period prior to June 
11, 2004.  The Board has considered the evidentiary equipoise 
rule in this regard, but found that it does not apply as the 
preponderance of the evidence is against the claim for 
increase prior to June 11, 2004.

A rating in excess of 40 percent from June 11, 2004

For the period beginning June 11, 2004, it is reasonably 
shown that the veteran's service connected low back 
disability is manifested by pronounced intervertebral disc 
syndrome warranting the 60 percent maximum schedular rating 
provided under the Code 5293 criteria in effect prior to 
September 23, 2002 (As the veteran's claim arose under those 
criteria, she is entitled to a rating under those criteria if 
they are more favorable to her.).  Significantly when the 
veteran was seen/examined by her private provider on June 11, 
2004 the low back disability was found to be manifested by 
findings reflective of characteristic pain, severe spasms and 
left sided neuropathy, i.e., neurological findings 
appropriate to site of diseased disc.  These are considered 
manifestations of pronounced disc disease.  See Code 5293.  
As she sought treatment for the symptoms, it may be further 
reasonably concluded that the symptoms were persistent.  When 
she was examined by VA in June 2007, she complained of 
shooting pain in the left lower extremity, and was found to 
have absent ankle jerk, further indications of pronounced 
disc disease.  And as she received epidural steroid injection 
for the complaints the following month, there is further 
evidence of persistent symptoms.  

Ratings in excess of 60 percent for low back disability are 
warranted for such pathology/symptoms as unfavorable 
ankylosis of the entire spine (under both the pre-September 
23, 2002 criteria and those becoming effective since).  There 
is no evidence that the veteran's thoraco-lumbosacral spine 
is ankylosed.  

The fact that the low back disability is now assigned the 
maximum schedular rating for the pathology shown also raises 
a question as to whether referral for extraschedular 
evaluation (under 38 C.F.R. § 3.321) is indicated.  In that 
regard, it is noteworthy that the record does not show any 
recent hospitalizations for the low back disability; that the 
veteran's maintains regular employment despite the low back 
disability (losing about 12 days of work a year due to 
symptoms); and that no other factors of like gravity, 
suggesting that the regular schedular criteria are 
inadequate, are shown.  Accordingly, the Board finds that 
referral for extraschedular consideration of a rating in 
excess of 60 percent is not warranted.   


ORDER

A rating in excess of 10 percent for the veteran's service 
connected low back disability prior to June 11, 2004 is 
denied; an increased (60 percent) staged rating for the 
service connected low back disability is granted effective 
from June 11, 2004, subject to the regulations governing 
payment of monetary awards.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


